 

Exhibit 10.1

  

[tlogo.jpg] Key Employee Agreement 9 November 2015

 

THIS KEY EMPLOYEE AGREEMENT ("Agreement") is made and entered into effective the
9th day of November, 2015 (the "Effective Date"), by and between BIOANALYTICAL
SYSTEMS, INC., a corporation organized under the laws of the State of Indiana
("BASi" or the "Company"), and EMPLOYEE an individual residing in the State of
Indiana ("Employee").

 

Preliminary Statements:

 

A.           The Company is engaged in the business of providing contract
research services and manufacturing and distributing scientific instruments (the
"Business").

 

B.           The Company considers it essential to the best interests of its
shareholders to foster continuous employment by the Company and its subsidiaries
of their key management personnel.

 

C.           The Compensation Committee (the "Committee") of the Board of
Directors (the "Board") of the Company has recommended, and the Board has
approved, that the Company enter into this Agreement with key executives of the
Company and its subsidiaries who are from time to time designated by the
management of the Company and approved by the Committee.

 

D.           The Committee and the Board believe that Employee has made valuable
contributions to the productivity and profitability of the Company and consider
it essential to the best interests of the Company and its shareholders that
Employee be encouraged to remain with the Company.

 

E.           The Board believes it is in the best interests of the Company and
its shareholders that Employee continue in employment with the Company in the
event of any proposed Change in Control (as defined below) and be in a position
to provide assessment and advice to the Board regarding any proposed Change in
Control without concern that Employee might be unduly distracted by the personal
uncertainties and risks created by any proposed Change in Control.

 

In consideration of the premises and mutual covenants and agreements contained
herein, the parties hereby agree as follows:

 

1.          Term. The initial term of this Agreement shall begin on the
Effective Date, and shall continue for a period ending on December 31, 2017;
provided, however, that beginning on January 1, 2018, and on the first day of
each year thereafter, the term of this Agreement shall automatically be extended
by one year, unless either the Company or the Employee shall have provided
notice to the other at least thirty (30) days before such date that the term
shall not be extended. Notwithstanding the preceding provisions of this Section,
if a Change in Control occurs during the term of this Agreement, such term shall
not end before the second anniversary of the Change in Control; provided,
however, this sentence shall apply only to the first Change in Control while
this Agreement is in effect. If the Employee's Employment Terminates during the
Term, the obligations contained in Section 6 shall survive the Term.

 

Confidential Page 1

 

  

[tlogo.jpg] Key Employee Agreement 9 November 2015

 

2.          Definitions. The following terms, when capitalized, shall have the
meanings set out below:

 

(a)          "Affiliated Employer" means:

 

(i)          a member of a controlled group of corporations (as defined in
Internal Revenue Code Section 414(b) as modified by Treasury Regulation Section
1.409A-1(h)(3)) of which the Company is a member; or

 

(ii)         an unincorporated trade or business that is under common control
(as defined in Internal Revenue Code Section 414(c) as modified by Treasury
Regulation 1.409A-1(h)(3)) with the Company.

 

(b)          "Board" means the Company's Board of Directors.

 

(c)          "Change in Control" means the occurrence of any of the following:

 

(i)          Approval by shareholders of the Company of (a) any consolidation or
merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of stock of the Company would be
converted into cash, securities or other property, other than a consolidation or
merger of the Company in which holders of its common shares immediately prior to
the consolidation or merger have substantially the same proportionate ownership
of voting common stock of the surviving corporation immediately after the
consolidation or merger as immediately before, or (b) a sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all the assets of the Company.

 

(ii)         A change in the majority of members of the Board of Directors of
the Company within a twenty-four (24) month period unless the election, or
nomination for election by the Company shareholders, of each new director was
approved by a vote of two-thirds (2/3) of the directors then still in office who
were in office at the beginning of the twenty-four (24) month period.

 

(iii)        The Company combines with another company and is the surviving
corporation but, immediately after the combination, the shareholders of the
Company immediately prior to the combination do not hold, directly or
indirectly, more than fifty percent (50%) of the share of voting common stock of
the combined company (there being excluded from the number of shares held by
such shareholders, but not from the shares of voting common stock of the
combined company, any shares received by affiliates (as defined in the rules of
the SEC) of such other company in exchange for stock of such other company).

 

Notwithstanding the preceding provisions, in no event shall the acquisition of
shares of stock of the Company by an "employee benefit plan" (within the meaning
of Subsection 3(3) of the Employee Retirement Income Security Act of 1974)
sponsored by the Company or an Affiliated Employer be considered a Change in
Control. In the case of a termination of employment described in Subsection
3(a)(ii), a Change of Control shall be deemed to have occurred on the date of
such termination of employment for the purpose of determining the Employee's
benefits under this Agreement.

 

Confidential Page 2

 

  

[tlogo.jpg] Key Employee Agreement 9 November 2015

 

(d)          "Chief Executive Officer" means the Chief Executive Officer of the
Company or an Affiliated Employer.

 

(e)          "Company" means Bioanalytical Systems, Inc. and its successors and
assigns.

 

(f)          "Director" means a member of the Company's Board of Directors.

 

(g)          "Disability" means a disability as determined for purposes of any
group disability insurance policy of the Company or an Affiliated Employer in
effect for Employee which qualifies Employee for long-term disability insurance
payments in accordance with such policy. The Committee may require subsequent
proof of continued Disability, prior to the sixty-fifth (65th) birthday of
Employee, at intervals of not less than six (6) months.

 

(h)          "Employer" means the Company and each Affiliated Employer.

 

(i)          "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

 

(j)          "Good Cause" means any of the following:

 

(i)          a conviction (or entry of a plea of nolo contendre thereof) for a
felony or conviction (or entry of a plea of nolo contendre thereof) for any
crime or offense lesser than a felony involving misappropriation of the property
of the Company, an Affiliated Employer or a related entity, whether such
conviction or plea occurs before or after termination of employment with the
Employer;

 

(ii)         engaging in conduct that has caused demonstrable and material
injury to the Company or an Affiliated Employer or a related entity, monetary or
otherwise;

 

(iii)        failure to follow the reasonable instructions of the Board, the
Chief Executive Officer, or the Employee's immediate supervisor relating to the
Employee's employment or the performance of the Employee's duties and
responsibilities;

 

(iv)        dereliction or other misconduct in the performance of the Employee's
duties for the Company or an Affiliated Employer and the failure to cure such
situation within 30 days after receiving written notice thereof from the Board
or the Chief Executive Officer;

 

(v)         the intentional disclosure or use of Confidential Information to a
party unrelated to the Company or an Affiliated Employer other than as
determined in good faith by the Employee to be not contrary to the interests of
the Company or believed by the Employee to be required by law.

 

Confidential Page 3

 

  

[tlogo.jpg] Key Employee Agreement 9 November 2015

 

(k)          "Good Reason" means, without the Employee's prior written consent:

 

(i)          a material diminution in the Employee's base compensation;

 

(ii)         a material diminution in the Employee's authority, duties, or
responsibilities;

 

(iii)        a material diminution in the authority, duties, or responsibilities
of the supervisor to whom the Employee is required to report, including a
requirement that the Employee report to a corporate officer or employee instead
of reporting directly to the board of directors of the Company (or similar
governing body with respect to an entity other than the Company);

 

(iv)        a material change in the geographic location at which the Employee
must perform the services; or

 

(v)         any other action or inaction that constitutes a material breach by
the Company under the Agreement

 

In all cases, in order for an event to constitute Good Reason under this
Agreement, the Employee must provide written notice to the Employer of the event
of Good Reason within forty-five (45) days of its initial existence, and the
Employer will then have thirty (30) days after receipt of such written notice to
remedy the event of Good Reason.

 

(l)          "Notice of Termination" means a written notice provided pursuant to
Section 7 stating (i) the date on which the Employee's employment with the
Employer shall terminate, (ii) the specific termination provision in this
Agreement relied upon, and (iii) the facts and circumstances claimed to provide
a basis for the termination.

 

(m)          "Specified Employee" shall mean an individual who, at the time of
his termination of employment with the Employer, is a "specified employee"
within the meaning of Code Section 409A(2)(B)(i) and Treasury Regulation Section
1.409A-1(i). For purposes of the preceding sentence, the "specified employee
identification date" shall be December 31 and the "specified employee effective
date" shall be April 1.

 

3.          Events Triggering Termination Benefits.

 

(a)          Termination of Employment. Subject to the provisions of Section 5,
the Company shall pay or provide to the Employee the termination benefits
specified in Section 4, if:

 

(i)          the Employer terminates the Employee's employment prior to a Change
in Control for any reason other than Good Cause or the Employee's Disability; or

 

Confidential Page 4

 

  

[tlogo.jpg] Key Employee Agreement 9 November 2015

 

(ii)         there is a Change in Control, and within the twenty-four (24) month
period thereafter, either (A) the Employer terminates the Employee's employment
for any reason other than Good Cause or the Employee's Disability, or (B) the
Employee voluntarily terminates his employment with the Employer for Good
Reason.

 

Notwithstanding the preceding provisions, a "termination of employment" or any
variation of such term shall mean a complete termination of the Employee's
employment with the Company and all related entities that constitutes a
separation from service within the meaning of Code Section 409A(a)(2)(A)(i).

 

(b)          Non-Renewal of Agreement by Company. If the Company provides
Employee with written notice of its intent not to renew this Agreement as
provided in Section 1, then Employee shall be entitled to the same severance
benefits described in this Agreement as if his/her employment was terminated by
the Company under Subsection 3(a)(i).

 

4.          Termination Benefits. Subject to the provisions of Section 5 and the
potential limitations of Subsection 4(f), if the Employee becomes entitled to
termination benefits pursuant to Section 3, the Company (or its designee) shall
pay or provide the following:

 

(a)          Accrued Pay and Benefits. The Employer (or its designee) shall pay
or provide to the Employee, at such times as they become payable, Base Salary,
vacation pay, bonuses, incentives, and other benefits earned through the date of
his/her termination of employment, subject to the terms and conditions of such
benefits, as amended from time to time.

 

(b)          Severance Pay. The Company shall pay to Employee as compensation
for loss of office six (6) months base salary at Employee’s then current salary
in equal bi-weekly installments over the six (6) month period following the
Termination Date (the "Severance Period").

 

(c)          Impact on Equity Awards. Notwithstanding the terms of the Plan or
of any award agreement related thereto, if the Employee's employment is
terminated pursuant to Section 3(a)(ii):

 

(i)          all outstanding unvested options to purchase shares of the
Company's common stock held by the Employee on the effective date of termination
that would have vested in accordance with their terms prior to the first
anniversary of the effective date of the termination of the Executive's
employment shall vest immediately following the termination of the Executive's
employment on such effective date and remain exercisable for a period of 30 days
following such effective date;

 

(ii)         all outstanding unvested awards of restricted stock and all
unvested restricted stock units held by the Executive on the effective date of
termination that would have vested in accordance with their terms prior to the
first anniversary of the effective date of the termination of the Executive's
employment shall vest immediately following the termination of the Executive's
employment on such effective date; and

 

Confidential Page 5

 

  

[tlogo.jpg] Key Employee Agreement 9 November 2015

 

(iii)        the Executive shall be entitled to receive, at the time when a
payout with respect to any performance shares held by the Executive on the
effective date of termination would otherwise have been made, a pro-rata portion
(based on the number of days during the applicable performance period on which
the Executive was employed) of the number of such performance shares that would
have been earned by the Executive in accordance with the terms thereof
(including the satisfaction of the performance conditions related thereto based
on the Company's actual performance) if the Executive had been employed on the
date required to earn such shares.

 

(d)          Adjustment for Excess Parachute Payments. Notwithstanding any
provision in this Agreement to the contrary, if the Company’s independent
auditor (or any other independent auditor designated pursuant to written
agreement of the Company and the Employee) ("Auditor") determines that any
payment by or on behalf of the Company or an Affiliated Employer to or for the
benefit of the Employee, whether paid or payable pursuant to the terms of this
Agreement or otherwise ("Payment"), would be an "excess parachute payment"
within the meaning of Section 280G(b)(1) of the Internal Revenue Code, the
Company shall reduce the amounts otherwise payable to the Employee under this
Agreement by first reducing and forfeiting the payments required under
Subsection 4(b) of this Agreement until, in the opinion of such Auditor, such
Payment would no longer constitute an "excess parachute payment" within the
meaning of Section 280G(b)(1) of the Internal Revenue Code.

 

(e)          Delay in Payment for Specified Employees. Notwithstanding any
provisions in the Agreement to the contrary, to the extent that the Employer has
any stock which is publicly traded on an established securities market or
otherwise (within the meaning of Code Section 409A) and if the Employee is a
Specified Employee as of the effective date of his termination of employment
with the Employer, distribution of the termination benefits specified in this
Section 4 (to the extent that they are subject to and not otherwise exempt or
excepted from Code Section 409A (e.g., under the short-term deferral exception
and/or the severance pay exception)) shall not commence earlier than six months
after the effective date of his termination of employment with the Employer.
Payments delayed by the preceding sentence shall be accumulated and paid on the
earliest administratively feasible date permitted by such sentence. Benefits
delayed by this provision shall commence on the day after such delay.

 

(f)          Tax Withholding. The Company or its designee shall withhold taxes
from payments made pursuant to this Section as required by law.

 

Confidential Page 6

 

  

[tlogo.jpg] Key Employee Agreement 9 November 2015

 

5.          Release of Claims. The Employee agrees that, as a condition of
receiving the payments and benefits described in Section 4, which payments and
benefits he/she is not otherwise entitled to receive, he/she will be required to
execute a release in substantially the form attached hereto as Exhibit 1
("Release"). Within three business days following a termination of employment
described in Subsection 3(a)(i), and within three business days following the
receipt of the Notice of Termination by the Employee for terminations described
in Subsection 3(a)(ii), the Company shall provide the Employee with a copy of
the Release. The Employee shall have a period of at least 21 days after
receiving the Release within which to consider the Release, and a period of
seven days following execution of the Release within which to revoke the
Release. The Release shall not be effective or enforceable until the seven-day
revocation period expires and only if the Employee has not revoked such signed
Release as of the end of such seven-day period. The date on which this seven-day
period expires and has not been revoked shall be the effective date of the
Release ("Release Effective Date").

 

THE EXECUTIVE AGREES THAT EXECUTION AND DELIVERY TO THE COMPANY OF THE RELEASE,
AND THE PASSAGE OF THE SEVEN-DAY REVOCATION PERIOD IN CONNECTION THEREWITH,
SHALL BE A CONDITION TO THE RECEIPT OF ANY PAYMENT OR BENEFITS TO BE PROVIDED BY
THE COMPANY UNDER THIS AGREEMENT.

 

6.          Non-Solicitation. Employee agrees that during Employee’s employment
with the Company and for an additional period of the six months immediately
following termination of Employee’s employment with the Company, Employee shall
not directly or indirectly, as an individual or as a director, officer,
contractor, employee, consultant, partner, investor or in any other capacity
with any corporation, partnership or other person or entity, other than the
Company (an "Other Entity"), (i) contact or communicate with any then current
material customer or client of the Company in the Business, or any person or
entity with which the Company is then engaged in material discussions regarding
that person or entity becoming a client or customer of the Company in the
Business, for the purpose of inducing any such customer or client to move its
account from the Company to another company in the Business; provided, however,
that nothing in this sentence shall prevent Employee from becoming employed by
or providing consulting services to any such customer or client of the Company
in the Business, or (ii) solicit any other employee of the Company to leave
their employment with the Company for employment or a consulting or other
services arrangement with an Other Entity or otherwise.

 

The restrictions of this Section 6 shall not be deemed to prevent Employee from
owning not more than 5% of the issued and outstanding shares of any class of
securities of an issuer engaged in the Business whose securities are listed on a
national securities exchange or registered pursuant to Section 12(g) of the
Securities Exchange Act of 1934, as amended, or from owning any amount of
securities of an issuer who is not engaged in the Business whose securities are
listed on a national securities exchange or registered pursuant to Section 12(g)
of the Securities Exchange Act of 1934, as amended. In the event a court of
competent jurisdiction determines that the foregoing restriction is unreasonable
in terms of geographic scope or otherwise then the court is hereby authorized to
reduce the scope of said restriction and enforce this Section 6 as so reduced.
If any sentence, word or provision of this Section 6 shall be determined to be
unenforceable, the same shall be severed herefrom and the remainder shall be
enforced as if the unenforceable sentence, word or provision did not exist.
Notwithstanding any provision of this Agreement to the contrary, the terms and
conditions of this Section 6 shall survive for a period of six months following
termination of Employee’s employment with the Company, at which time the terms
and conditions of this Section 6 shall terminate.

 

Confidential Page 7

 

  

[tlogo.jpg] Key Employee Agreement 9 November 2015

 

7.          Miscellaneous.

 

(a)          Relationship between the Parties. The relationship between the
Company and Employee shall be that of an employer and an employee, and nothing
contained herein shall be construed or deemed to give Employee any interest in
any of the assets of the Company.

 

(b)          Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and delivered personally or sent by certified
mail, addressed to the party entitled to receive said notice, at the following
addresses:

 

If to Company: Bioanalytical Systems Inc.   2701 Kent Avenue   West Lafayette,
IN  47906     If to Employee: EMPLOYEE   address on file with employee’s records

 

or at such other address as may be specified from time to time in notices given
in accordance with the provisions of this Section 7.

 

(c)          Enforceability. Both the Company and Employee stipulate and agree
that if any portion, paragraph sentence, term or provision of this Agreement
shall to any extent be declared illegal, invalid or unenforceable by a duly
authorized court of competent jurisdiction, then, (a) the remainder of this
Agreement or the application of such portion, paragraph, sentence, term or
provision in circumstances other than those as to which it is so declared
illegal, invalid or unenforceable, shall not be affected thereby, (b) this
Agreement shall be construed in all respects as if the illegal, invalid or
unenforceable matter had been omitted and each portion and provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law
and (c) the illegal, invalid or unenforceable portion, paragraph, sentence, term
or provision shall be replaced by a legal, valid and enforceable provision which
most closely reflects the intention of the parties hereto as reflected herein.

 

(d)          Nonwaiver. The failure of either party hereto to insist in any one
or more instances upon performance of any of the provisions of this Agreement or
to pursue its or her rights hereunder shall not be construed as a waiver of any
such provisions or as the relinquishment of any such rights.

 

(e)          Succession. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and upon their heirs, personal representatives,
and successor entities. This Agreement may not be assigned by either party
without prior written agreement of both parties.

 

(f)          Governing Law. The laws of the State of Indiana shall govern the
construction and enforceability of this Agreement.

 

Confidential Page 8

 

  

[tlogo.jpg] Key Employee Agreement 9 November 2015

 

(g)          Entire Agreement. This Agreement constitutes the entire Agreement
between the parties as to the subject matter contained herein and all other
agreements or understandings are hereby superseded and terminated.

 

(h)          Collective Agreements. There are no collective agreements which
directly affect the terms and conditions of Employee's employment.

 

(i)          Heading. The headings of the sections are inserted for convenience
only and do not affect the interpretation or construction of the sections.

 

(j)          Remedies. Employee acknowledges and agrees that (i) the duration,
scope and geographic areas applicable to the covenants set forth in Section 6
are fair, reasonable and necessary, and do not impose a restraint greater than
is necessary to protect the Company's legitimate interest in its ongoing
business, and (ii) adequate compensation has been received by Employee for such
covenants. Employee further acknowledges that a remedy at law for any breach or
threatened breach of the provisions of Section 6 of this Agreement would be
inadequate and therefore agrees that the Company shall be entitled to injunctive
relief, both preliminary and permanent, in addition to any other available
rights and remedies in case of any such breach or threatened breach; provided,
however, that nothing contained herein shall be construed as prohibiting the
Company from pursuing any other remedies available for any such breach or
threatened breach. Employee further acknowledges and agrees that in the event of
a breach by Employee of any provision of Section 6 of this Agreement, the
Company shall be entitled, in addition to all other remedies to which the
Company may be entitled under this Agreement to recover from Employee its
reasonable costs including attorney's fees if the Company is the prevailing
party in an action by the Company. This Agreement is entered into by the Company
for itself and in trust for each of its affiliates with the intention that each
company will be entitled to enforce the terms of this Agreement directly against
Employee.

 

Signature page follows

 

Confidential Page 9

 

 

 

[tlogo.jpg] Key Employee Agreement 9 November 2015

 

IN WITNESS WHEREOF, the Company and Employee have executed, or caused to be
executed, this Agreement as of the Effective Date.

 

"COMPANY"   "EMPLOYEE"       BIOANALYTICAL SYSTEMS, INC.           By:        
Jacqueline M. Lemke       President & CEO   Vice President,

 

Confidential Page 10

 

  

[tlogo1.jpg] Exhibit A, General Release

 

exhibit a

 

Form of release

 

general release

 

In exchange for the payments and benefits set forth in the Agreement between
Bioanalytical Systems, Inc. (the “Company”) and me dated as of November 9, 2015
(the “Agreement”), and to be provided following the Effective Date (as defined
below) of this General Release and subject to the terms of the Agreement, and my
execution (without revocation) and delivery of this General Release:

 

1.          (a)          On behalf of myself, my agents, assignees, attorneys,
heirs, executors and administrators, I hereby release the Company and its
predecessors, successors and assigns, their current and former parents,
affiliates, subsidiaries, divisions and joint ventures (collectively, the
“Company Group”) and all of their current and former officers, directors,
employees, and agents, in their capacity as Company Group representatives
(individually and collectively, “Releasees”) from any and all controversies,
claims, demands, promises, actions, suits, grievances, proceedings, complaints,
charges, liabilities, damages, debts, taxes, allowances, and remedies of any
type, including but not limited to those arising out of my employment with the
Company Group (individually and collectively, “Claims”) that I may have by
reason of any matter, cause, act or omission. This release applies to Claims
that I know about and those I may not know about occurring at any time on or
before the date of execution of this General Release.

 

   (b)          This General Release includes a release of all rights and Claims
under, as amended, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Rehabilitation Act of 1973, the
Civil Rights Acts of 1866 and 1991, the Americans with Disabilities Act of 1990,
the Employee Retirement Income Security Act of 1974, the Equal Pay Act of 1963,
the Family and Medical Leave Act of 1993, the Older Workers Benefit Protection
Act of 1990, the Occupational Safety and Health Act of 1970, the Worker
Adjustment and Retraining Notification Act of 1989 and the Sarbanes-Oxley Act of
2002, as well as any other federal, state, or local statute, regulation, or
common law regarding employment, employment discrimination, termination,
retaliation, equal opportunity, or wage and hour. I specifically understand that
I am releasing Claims based on age, race, color, sex, sexual orientation or
preference, marital status, religion, national origin, citizenship, veteran
status, disability, genetic information and other legally protected categories.

 

   (c)          This General Release also includes a release of any Claims for
breach of contract, any tortious act or other civil wrong, attorneys’ fees, and
all compensation and benefit claims including without limitation Claims
concerning salary, bonus, and any award(s), grant(s), or purchase(s) under any
equity and incentive compensation plan or program.

 

   (d)          In addition, I am waiving my right to pursue any Claims against
the Company Group and Releasees under any applicable dispute resolution
procedure, including any arbitration policy.

 

 

 

  

[tlogo1.jpg] Exhibit A, General Release

 

I acknowledge that this General Release is intended to include, without
limitation, all Claims known or unknown that I have or may have against the
Company Group and Releasees through the Effective Date of this General Release.
Notwithstanding anything herein, I expressly reserve and do not release pursuant
to this General Release (and the definition of “Claims” will not include) (i) my
rights with respect to the enforcement of the Agreement, including but not
limited to the right to receive severance compensation (as provided in the
Agreement), if any, and other payments and benefits specified in the Agreement,
(ii) any rights or interest under any Company-sponsored benefit plans in which I
was a participant on the date of termination of my employment, (iii) any right
to indemnification pursuant to the Company’s Certificate of Incorporation or
By-laws as in effect on the date hereof, (iv) the protections of the Company
Group’s directors and officers liability insurance, if any, in each case, to the
same extent provided to other senior executives of the Company, (v) any claims
and rights that cannot be waived by law, including but not limited to my right
to file an EEOC charge but hereby waive my right to financial recovery as to any
such charge, (vi) the vesting and exercise of any equity grant pursuant to the
terms of the applicable equity award agreement or the applicable equity
incentive plan, and (vii) any rights as a stockholder of the Company.

 

2.          I acknowledge that I have had at least 21 calendar days from the
date of my termination of employment with the Company (the “Termination Date”)
to consider the terms of this General Release, that I have been advised to
consult with an attorney regarding the terms of this General Release prior to
executing it, that I have consulted with my attorney, that I fully understand
all of the terms and conditions of this General Release, that I understand that
nothing contained herein contains a waiver of claims arising after the date of
execution of this General Release, and I am entering into this General Release
knowingly, voluntarily and of my own free will. I further understand that my
failure to sign this General Release and return such signed General Release to
the Company, 2701 Kent Avenue, West Lafayette, IN 47906 by 5:00 p.m. on the 22nd
day after the Termination Date will render me ineligible for the payments and
benefits described herein and in the Agreement.

 

3.          I understand that once I sign and return this General Release to the
Company, I have 7 calendar days to revoke it. I may do so by delivering to the
Company, 2701 Kent Avenue, West Lafayette, IN 47906 written notice of my
revocation within the 7-day revocation period (the “Revocation Period”). This
General Release will become effective on the 8th day after I sign and return it
to the Company (“Effective Date”); provided that I have not revoked it during
the Revocation Period.

 

YOU ARE HEREBY ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS GENERAL RELEASE.

 

I HAVE READ THIS GENERAL RELEASE AND UNDERSTAND ALL OF ITS TERMS. I SIGN AND
ENTER THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY, WITH FULL KNOWLEDGE OF
WHAT IT MEANS.

 

          Date:  

 

A-2 

 

 

